DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on 7/26/2018. It is noted, however, that applicant has not filed a certified copy of the GB1812199.6 application as required by 37 CFR 1.55.


Election/Restriction
Applicant’s election without traverse of Invention Ia in the reply filed on 7/25/2022 is acknowledged. However, after examination, it was found that Inventions Ia and Ib are obvious variants of each other, so the restriction requirement between Inventions Ia and Ib is withdrawn. 
The restriction requirement between Inventions I and II is made final. 
Claims 24-28 are withdrawn from consideration. The examined claims are Claims 1-15.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” and “diverging elements” in claims 1-8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "some or all of which may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Podoleanu (US 2011/0043661 A1) in view of Lyshkow (US 3,864,044 A).
Regarding Independent Claim 1, Podoleanu discloses an apparatus (Fig. 4) for imaging of a sample (object to be imaged, 100), the apparatus comprising:
an adapter (10);
an imaging device (2D photodetector array, 3) with an input facet (objective, 2, equipped with focusing optics, usually a group of lenses, 21); and
a first optical source (optical source, 4),
wherein the adapter comprises:
an enclosure (accessory mount, [0075], first housing, claim 14) comprising interface optics configured to produce an image of the sample on the imaging device (focusing element 13, [0061]);
a first splitter (25), having an input optically coupled to the optical source (light coming from the right), a first output (going up in the figure), and a second output (going down in the figure); and
wherein the enclosure is arranged distally of the imaging device ([0084], [0085]), such that, in use, it is arranged in an optical path between the sample and the imaging device (see Fig. 4, but also refer to Figs 1, 2, 5, 7, 8),
the enclosure having an optical axis, being an axis connecting a center of an area of the sample to be imaged and a center of the interface optics (axis between object 100 and focusing element 13),
wherein the first splitter is configured to send light to the sample via its first output (reflected light, going up in the figure), so as to illuminate the sample with divergent incident light (intended use),
wherein the first splitter is further configured to send light to the imaging device via its second output (transmitted light from object 100 in combination with reflected reference light, going down in the figure), so as to illuminate the imaging device with divergent reference light (intended use),
whereby scattered light from the sample is superposed with the reference light, to produce interference on the input facet of the imaging device ([0151]).
Podoleanu is silent regarding having fibers, specifically a first feeding fiber, coupled to the first optical source; the first splitter, having an input optically coupled to a first feeding fiber, a first reference fiber, optically coupled to the second output of the splitter.
The use of fibers is exceedingly well-known in the art, as for example in Fig. 9, where the main splitter is in fiber and light from the optical source is confined to fiber ([0052]). Lyshkow teaches the use of fibers in order to reduce the size of the overall apparatus (col 5, lines 25-28).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use fibers connecting the different optical elements, specifically, a first feeding fiber, optically coupled to the first optical source, a first reference fiber, optically coupled to the second output of the splitter, as well as a measurement fiber coupled to the first output of the splitter in order to reduce the size of the overall apparatus.
Regarding Claim 2, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, further comprising a first sample fiber, optically coupled to the first output of the first splitter, wherein the first splitter is configured to send the incident light to the sample through the first sample fiber (as applied to Claim 1 in view of Lyshkow).
Regarding Claim 3, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 2; however, it is silent regarding, wherein the first splitter is spaced from the enclosure and wherein both the first sample fiber and the first reference fiber are arranged along at least a part of the imaging device.
However, this is an obvious matter of design choice to adjust the location of the first splitter and fibers that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the first splitter is spaced from the enclosure and wherein both the first sample fiber and the first reference fiber are arranged along at least a part of the imaging device as this is an obvious matter of design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.
Regarding Claim 5, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, wherein the first splitter is arranged inside the enclosure (as applied to Claim 1); however, it is silent regarding wherein the first feeding fiber is arranged along at least a part of the imaging device.
However, this is an obvious matter of design choice to adjust the location of the fibers that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the first feeding fiber arranged along at least a part of the imaging device as this is an obvious matter of design choice that a person having ordinary skill in the art will find obvious to provide using routine experimentation.
Regarding Claim 6, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, wherein:
the first feeding fiber forms the first output of the first splitter (from right to left into splitter 25, based on geometry and in view of Claim 1); and
the first splitter is configured to provide light for its second output by reflection at a tip of the first feeding fiber (from bottom to top reflected from splitter 25, based on geometry and in view of Claim 1).
Regarding Claim 7, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1; however, it is silent regarding, wherein the sample is illuminated with the divergent incident light from one side of the optical axis and the imaging device is illuminated with the divergent reference light from a symmetrically opposite side of the optical axis.
This is merely considered a rearrangement of parts.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to rearrange the locations of the illumination and/or detection direction, with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 8, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, wherein the interface optics comprise or consist of one or more lenses (focusing element 13, [0061]), some or all of which may be GRIN rod lenses (or may not).
Regarding Claim 9, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, wherein the imaging device comprises at least a camera device (1) having at least a first camera sensor (3) configured to perform optical coherence tomography (abstract, Claims 3, 17) in conjunction with the first optical source (4).
Regarding Claim 10, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 9, wherein the imaging device further comprises an optical relay device arranged in an optical path between the enclosure and the camera device (part of the objective 2).
Regarding Claim 11, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 10; however, it is silent regarding, further comprising a fiber bundle comprising a plurality of optical fibers, wherein the optical relay device comprises at least some of the optical fibers of the bundle.
As explained previously, Lyshkow teaches the use of fibers in order to reduce the size of the overall apparatus (col 5, lines 25-28).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use fibers connecting the different optical elements, specifically, a fiber bundle comprising a plurality of optical fibers, wherein the optical relay device comprises at least some of the optical fibers of the bundle in order to reduce the size of the overall apparatus.
Regarding Claim 12, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 11, where the first feeding fiber is part of the plurality of optical fibers in the fiber bundle (as applied to Claims 1 and 11).
Regarding Claim 13, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 9, wherein the optical relay device comprises or consists of one of or any combination of two or more of: a GRIN rod; a telescope; a Hopkins rod; and a fiber taper.
The examiner takes official notice that the use of these is commonly performed in the art for the purpose of application specific transformation of the illumination signal.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention for the wherein the optical relay device to comprise or consists of one of or any combination of two or more of: a GRIN rod; a telescope; a Hopkins rod; and a fiber taper for the purpose of application specific transformation of the illumination signal.
Regarding Claim 14, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 9; however, it is silent regarding, wherein the camera device further comprises a dichroic splitter and a second camera sensor device, wherein the dichroic splitter has a first output optically coupled to the first camera sensor and a second output optically coupled to the second camera sensor, and wherein the first optical source is configured to excite fluorescence or a Raman signal which the second camera sensor device is configured to sense.
The embodiment of Figs 7, 8, and 9 of Podoleanu discloses the use of diffraction orders to split the light and measure fluorescence. Further it specifies that suitable spectral filters could be used in conjunction with other confocal receivers to provide confocal and fluorescence signals simultaneously.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the camera device further comprise a dichroic splitter and a second camera sensor device, wherein the dichroic splitter has a first output optically coupled to the first camera sensor and a second output optically coupled to the second camera sensor, and wherein the first optical source is configured to excite fluorescence or a Raman signal which the second camera sensor device is configured to sense in order to provide confocal and fluorescence signals simultaneously.
Regarding Claim 15, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 1, further comprising:
a second optical source (6); and
a second feeding fiber optically coupled to the second optical source, to bring light to the enclosure (as per Claim 1).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Podoleanu (US 2011/0043661 A1) and Lyshkow (US 3,864,044 A) in view of Hu (US 2015/0185390 A1).
Regarding Claim 4, the combination of Podoleanu and Lyshkow discloses the apparatus according to claim 2; however, it is silent regarding, wherein a fiber end of the first sample fiber and a fiber end of the first reference fiber are equipped with diverging elements to increase the divergence of light coming out from the respective fiber ends.
Hu discloses the use of diverging elements at the ends of fibers (abstract, [0009], Fig. 1) for the purpose of increasing the outputting illumination surface ([0018]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a fiber end of the first sample fiber and a fiber end of the first reference fiber are equipped with diverging elements to increase the divergence of light coming out from the respective fiber ends for the purpose of increasing the outputting illumination surface


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877